Title: From Benjamin Franklin to La Vauguyon, 6 December 1779
From: Franklin, Benjamin
To: La Vauguyon, Paul-François de Quélen de Stuer de Caussade, duc de


Sir
Passy, Decr. 6. 1779.
It gave me great Pleasure to understand by the Letter your Excellency has done me honour of writing to me, and which I have just now received that Mr. Jones has conducted himself in holland to your satisfaction. This is a Circumstance that will ever do as much honour to his Prudence, as his Conduct in Fight has done to his Valour. I have the fullest Confidence in your Excellency’s Promise relating to the Prisoners and do now agreable to a Request from Mr. de Sartine Send an order to Mr. Jones, to deliver on board the Pallas and Vengeance those who were taken in Merchant Ships, whenever your Excellency shall require it. With the greatest and most Sincere Respect. I am, Y. Excellency’s most obedient.
M. Le Duc de la Vauguyon. 
